Dues, J.
(Orally.)—After stating the facts in the case.
It has not been contended that previous to the enactment of the Code, this Court would have had jurisdiction to restrain the collection of such a tax. This has been decided in several -cases. The case of Moses v. Smedley, (6 Johns. Ch. R. 28), though differing in circumstances, involved this principle; and it was there held that a court of equity could not interfere by injunction to prevent the collection of a tax assessed by the Board of Supervisors. The chancellor in that case dismissed *253the bill, for want of jurisdiction; and his decision was affirmed by the Court of Errors.
The case of Meserole v. The City of Brooklyn, (26 Wend. 132), carried the doctrine still further. There an action had been brought to restrain the Mayor of the City of Brooklyn, from enlarging a highway known as “ The Bedford Road,” upon the ground that the proceedings, if persevered in, although they might not, being void, actually affect the title of complainants to their lands, a part of which had been taken for the road, would cast a cloud over the title, which would diminish the value of the property, and might be used as a means of vexatious litigation. The chancellor' granted the injunction; but when the case came before the Court of Errors, that court unanimously agreed that although the acts of the Common Council of Brooklyn were wholly illegal and void, and the corporation had no right to take the lands, still, the remedy was not by injunction, but by certiorarri ; or if the corporation persisted in going on, by an action of trespass.
But it has been insisted by the counsflNiss^ftlaintiff, that the rule has been altered by the the court has jurisdiction in every action whejpra^Mntiffisfe|&^s to restrain or prevent a wrongful act; injftthtp' wordsdraat the’Wurt, as a court of equity, has un!imite(^jJ^wei^t^)rev^u4-wlong; that it has power to prohibit anya^t^ynch a^surtyff law can punish. This court might thenYpreve^ oy injunction, an assault and battery, or the publication^ a¿íro. We cannot consent to such a construction of me Code. It was never Intended by that enactment, that the equity powers vested in the courts should be enlarged. Although section 219 of the Code has been supposed, not only by counsel in this case, but by some of the judges of the Supreme Court, to have enlarged the equity powers of the courts, we do not think it has done so. That section speaks only of temporary injunctions; and it will be found that the Code does not at all attempt to define the cases in which a perpetual injunction may be granted, but leaves them to be determined by the old rule.
We are therefore of opinion that we have no jurisdiction to issue an injunction in this case.